Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/7/22.  Claim(s) 1-9 are cancelled.  Claim(s) 10-14 are pending.  Claim(s) 10-14 are examined herein. 
Applicant's amendments to the claims have rendered the objections to the specification and the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of claim 10 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Applicant's arguments with respect to the 103 rejection of claims 11-13 of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
Upon further consideration the following new objection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Goskonda et al. (US 9,345,771 B2; of record) in view of Bannister et al. (US 2014/0155485 A1; of record), and further in view of Lulla et al. (US 6,962,691 B1; of record).
The instant claims are generally drawn to a water-soluble composition comprising 0.8-1.0% by weight of cannabinoids, 5.0-6.0% by weight of a surfactant, 0.75-1.00% by weight of a carrier , and 1.0-2.0% by weight of a hydrophilic polymer .
Goskonda et al. discloses oral aqueous-based cannabinoid formulations (see, for example, the title, abstract, and the whole document) which can comprise the cannabinoid, polyethylene glycol (i.e. a surfactant; see, for example, column 2 lines 1-3, the examples, the claims, and throughout the document), propylene glycol (i.e. a carrier; see, for example, column 2 lines 1-3, the examples, the claims, and throughout the document), and polyvinylpyrrolidone (i.e. a hydrophilic polymer; see, for example, column 14 lines 4-6).  Goskonda et al. further teaches that the cannabinoid can be present in an amount of about 0.1-5% w/w (e.g. dronabinol; i.e. encompasses the instant range; see, for example, column 1 lines 66 and 67), and from about 0-50% propylene glycol (i.e. encompasses the instant range; see, for example, column 1 lines 47-58).  Goskonda et al. also teaches that the composition can, and should, be optimized as seen fit by those of skill in the art (see, for example, column 16 lines 34-43).
Goskonda et al. does not specifically disclose the instant composition.
Bannister et al. discloses compositions of cannabinoids (see, for example, [0043], [0216], [0275], and the whole document) said compositions comprising polyethylene glycol (see, for example, [0066] and throughout the document), propylene glycol (see, for example, [0063] and throughout the document), and polyvinyl pyrrolidone (see, for example, [0100] and throughout the document).
Bannister et al. further discloses that the polyethylene glycol can be PEG 6000 (e.g. as an alternative to PEG 400; see, for example, [0066]) and that the polyvinyl pyrrolidone can be PVP 30 (i.e. PVP K 30; see, for example, [0100]).
Bannister et al. also teaches that the compositions can, and should, be optimized as seen fit by those of skill in the art (see, for example, [0429]).
Lulla et al. discloses active compositions that can be aqueous (see, for example, the background of the invention at column 1 and the whole document) that make use of polyethylene glycol including examples with PEG 6000 (see, for example, Examples 3, 4, 10, and 11), examples with propylene glycol (see, for example, Examples 1-4, 6, 7, 9, and 10), and PVP K-30 (see, for example, Examples 3-5, 8, and 10-12) all in amounts similar to those instantly claimed (see, for example, the Examples and throughout the document).  Lulla et al. discloses that it was well-known at the time to use the instantly claimed species of excipients together in compositions, and further teaches that the compositions can, and should, be optimized as seen fit by those of skill in the art (see, for example, column 11 line 47 to column 12 line 10).
It would have been obvious to one of ordinary skill to make and use the instantly claimed composition.
One of ordinary skill in the art would have been motivated to make and use the instant composition because the prior art teaches that aqueous compositions of cannabinoids were known, were known to be useful, and were known to be made with common excipients including the instantly claimed polyethylene glycol, propylene glycol, and polyvinylpyrrolidone.  Further, the prior art teaches that the instantly claimed species of polyethylene glycol 6000, propylene glycol, and PVP K 30 were known, were known to be useful, and were known to be used together in the same compositions.  The simple substitution of known elements for others to obtain predictable results is prima facie obvious, especially when directed by the prior art.  One of ordinary skill would have used the instant species of polyethylene glycol 6000, propylene glycol, and PVP K 30 in the aqueous cannabinoid composition of Goskonda et al., and would have done so with a reasonable expectation of success.
One of ordinary skill would have used the instantly claimed ranges of 0.8-1.0% by weight of cannabinoids, 5.0-6.0% by weight of polyethylene glycol 6000, 0.75-1.00% by weight propylene glycol, and 1.0-2.0% by weight of PVP K 30 because the prior art discloses the use of the same elements in the same relative amounts, e.g. in ranges that encompass those instantly claimed and/or exemplifies in amounts similar to those claimed.  The optimization of result effective variables is well-known to those of skill in the art, and is routinely performed with a reasonable expectation of success in making effective compositions of active agents.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Response to Arguments
The Applicant argues “The water-soluble formulation of the present invention is not disclosed in the Goskonda reference. As an example, the propylene glycol is used in amount of 0.75% to 1.00% by weight (carrier) in the present invention. Meanwhile, Goskonda et al. disclose a cosolvent consisting of 5.5% w/w propylene glycol and 12% w/w polyethylene glycol (see page 1 lines 40 to 56). Further, the present application teaches that the inventive water-soluble formulation is taste masked and water soluble without use of any taste-masking agents. However, Goskonda et al. disclose use of taste-masking agents that include sodium bicarbonate, ion-exchange resins, cyclodextrin inclusion compounds, adsorbates and the like in the formulation.”
This is not found persuasive.  With respect to the amounts of the, e.g. propylene glycol, as discussed in the prior Office action, the disclosure of Goskonda et al. teaches that the propylene glycol can be used in any amount within 0-50%, and does not limit it to the argued of 5.5%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) wherein the claimed process which was performed at a temperature between 40-80°C and an acid concentration between 25-70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
With respect to the taste masking agent, the instant claims do nothing to exclude the use of additional elements, including taste-masking agents, so whether the prior art uses them is not relevant to said art making the instant claims obvious.  Moreover, the instant specification clarifies that is it an “objective of the present invention is to provide a taste masked water soluble formulation of water insoluble pharmaceutical and nutraceutical compounds for easy consumption”, thus including taste masking in the instant composition.
The Applicant argues “The water-soluble formulation of the present invention as set forth in independent claims 10 and 14 is not disclosed in the Bannister reference. Bannister et al. exemplarily disclose use of natural oil, a vegetable oil or any substance that does not mix with water and has a greasy feel (see Para. [0085] of the reference). Meanwhile, the present invention is directed to a formulation which is water-soluble.”
This is not found persuasive.  While Bannister et al. may teach the use of non-water-soluble excipients, the use of both water- and water-soluble excipients are also clearly called out (e.g. [0019], [0097], [0259], [0319], etc.).  Further, the disclosure of Bannister et al. was used in conjunction with the other cited art and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues “water-soluble formulation of the present invention is not disclosed by Lulla et al. That reference teaches a composition containing alendronate sodium, about 6% povidone, about 4% povidone vinyl acetate, etc.”
This is not found persuasive.  The cited prior art shows that all of the instantly claimed elements of the formulation, i.e. surfactants/carriers/hydrophilic polymers, were known and used in the instantly claimed ranges.  For example, Lulla et al. discloses in Example 2 a composition comprising 3% povidone, 0.5% vitamin E, 1% PEG 400 (i.e. 4.5% surfactant), 1.5% propylene glycol (i.e. 1.5% of a carrier), and 2% povidone VA-64 (i.e. 2% hydrophilic polymer).  Under broadest reasonable interpretation, it is appropriate to give the individual instant limitations their art recognized meanings in addition to those intended by the instant application, e.g. povidone and vitamin E are known to be solubilizers/surfactants.  With respect to the reference teaching alendronate, 6% povidone, 4% povidone vinyl acetate, etc. it is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994). It is clear from the disclosure of Lulla et al. that there are a variety of different amounts of the argued active agents were used, including amounts that anticipate and/or make obvious he instant amounts.  As stated above, the disclosure was used in conjunction with other references which disclose the instant active agents.
New Objections
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim contains a trade name, TWEEN® 80.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  There is already appropriate generic terminology present, so the trade name in question should be struck.
The claim also makes use of parenthetical statements, e.g. “polyethylene glycol 6000 (PEG 6000)”.  The claims are not an appropriate venue for additional, extraneous, descriptors that should be properly defined in the specification, and/or be well-known to the skilled artisan.  Further, if the two descriptors are not identical in scope, the claim runs the risk of going afoul of 112(b).  The Applicant should choose a single descriptor and remove the additional instances from the claims.
Appropriate correction is required.

Conclusion
Claim(s) 1-9 are cancelled.  Claim(s) 10-14 are examined herein.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, 
Art Unit 1627